Citation Nr: 1113632	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for cold injury residuals of the hands, feet, toes, and joints.

2.  Entitlement to service connection for residuals of heat exposure, to include hives.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



REMAND

The Veteran had active military service from June 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied the Veteran's claims for service connection for cold injury residuals of the hands, feet, toes, and joints and for residuals of heat exposure, to include hives.  The Board denied the Veteran's appeal relative to these service connection claims in a February 2009 decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court vacated the Board's decision on the two service connection claims and remanded the claims for re-adjudication.  The basis for the remand included VA's failure to provide sufficient reasons and bases for its denial of the Veteran's claims.  Specifically, the remand required that the Board address with more specificity whether the Veteran's claims warrant remand to the agency of original jurisdiction for VA examination.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that he has cold injury residuals of the hands, feet, toes, and joints, as well as residuals of heat exposure, including hives.  Specifically, the Veteran alleges that he experienced cold injury while stationed in Alaska, when he was outside in a blizzard in an open vehicle for several hours.  He further claims to have experienced heat exposure when stationed in the Philippines.  The Veteran claims that, since his time in service, he has experienced numbness, stiffness, and pain in his hands, feet, toes, and other joints when in cold weather and has developed hives when in hot weather.

Regarding diagnosis of the Veteran's disabilities, relevant medical evidence of record consists of service treatment  records and records of his ongoing treatment at the Grand Island Division of the VA Nebraska Western Iowa Health Care System.  Review of the Veteran's service treatment records reveals that the records are silent as to complaints of cold injury residuals of the hands, feet, toes, or joints, or any residuals of heat exposure, including hives.  The Veteran's March 1990 reports of medical examination and history, conducted pursuant to his separation from active duty, indicated that his extremities and all other systems were normal.  The Veteran has not contended that he was diagnosed or actually treated in service for cold injury residuals, for residuals of heat exposure, or for any symptoms of his claimed disabilities.  The relevant post-service medical evidence is similarly silent as to any complaints of or treatment for cold injury residuals or any residuals of heat exposure.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  

In that connection, the Board notes that the Veteran has contended on multiple occasions that he first experienced problems with his joints in cold weather and breakouts of hives in hot weather while still in the military service and that these problems have continued to the present time.  The Veteran has also contended that these symptoms developed after he was exposed to extreme cold while stationed in Alaska and after exposure to extreme heat while stationed in the Philippines.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered symptoms during service that have continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service exposure to heat and cold or current symptomatology of numbness, pain, or hives.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

However, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Here, the Veteran has stated that he was exposed to extreme cold in service that caused numbness, stiffness, and pain in his hands, feet, toes, and joints that has continued and worsened during cold weather since his period of active duty.  Similarly, he has claimed that he experienced heat exposure in service that caused hives and that he has continued to develop hives in hot weather from his time in service to the present.  The Veteran is competent to testify to observable facts, such as the continuity of symptoms from his time in service to the present, but he is not competent to diagnose.  Given the deficits noted by the Court in its decision, and because there is no current diagnosis, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain a medical examination and nexus opinion regarding the etiology of any cold injury residuals and residuals of heat exposure.  See McLendon, 20 Vet. App. 79.  

Thus, in light of the Veteran's contentions and the medical evidence discussed above, the Board finds it necessary to secure an examination to ascertain whether the Veteran in fact has cold injury residuals of the hands, feet, toes, and joints and residuals of heat exposure, to include hives, that are related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  The Veteran must be provided a physical examination related to his claimed cold injury residuals of the hands, feet, toes, and joints and residuals of heat exposure, to include hives.  The examiner must clarify the Veteran's current diagnoses and include a well-reasoned medical opinion addressing the nature and etiology of the Veteran's claimed cold injury and heat exposure disabilities.  The examiner must also offer an opinion as to the medical probabilities that any such diagnosed disability or disabilities are directly related to the Veteran's time in service, to include specifically his claimed exposure to both excessive cold and excessive heat during service.  In opining as to whether any currently diagnosed cold injury residuals of the hands, feet, toes, and joints or residuals of heat exposure, to include hives, is related to the Veteran's time in service, the examiner must pay particular attention to his complaints of having first experienced heat exposure and cold injury, as well as the resultant hives and pain, numbness, and stiffness in his hands, feet, toes, and joints, during service.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  He should be told that evidence documenting treatment for residuals of cold injury or heat exposure since service would be helpful.

2.  After associating with the claims file all available records and/or responses, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

The VA examination is necessary to determine the nature and etiology of any current cold injury or heat exposure disability shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, provide diagnoses for each disorder related to either cold injury or heat exposure, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each such diagnosed disability is related to military service.  The reviewer's attention is called to the Veteran's reported medical history, including in particular his contention that he first experienced cold injury and heat exposure in service and has continued to experience symptoms such as numbness and tingling in his hands, feet, toes, and joints in cold weather, as well as hives in hot weather, since that time.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

